Order of the County Court of Queens county denying motion to pay costs nunc pro tunc reversed, without costs, and motion granted, without costs; said costs to be paid within ten days from the date of entry of the order herein. The judgment heretofore entered herein is to stand as security pending the trial of the action or the determination of the appeal taken by the plaintiff from the order opening defendant’s default, in accordance with the plaintiff’s election as to the course he will pursue. No opinion. Blaekmar, P. J., Rich, Kelly, Jayeox and Manning, JJ., concur.